PROSPECTUS ING Select Rate Single Premium Deferred Modified Guaranteed Annuity Contracts Issued By ING Life Insurance and Annuity Company This prospectus sets forth the information you ought to know before investing. You should keep the prospectus for future reference. Additional information has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge. The SEC maintains a web site ( www.sec.gov ) that contains material incorporated by reference, and other information about us, which we file electronically. The reference number assigned to this contract is 333-162140. How to reach us Customer Service Center Call: (888) 854-5950 Write: P.O. Box 10450, Des Moines, Iowa, 50306-0450 Visit: www.ingfinancialsolutions.com The allocation options available under the Contract are Guarantee Periods. A Guarantee Period is equal to one or more Contract Years during which a declared Guarantee Period Interest Rate is guaranteed to be credited to the Single Premium or Accumulation Value, as applicable. See page 14. The following Guarantee Periods are currently available: Initial Guarantee Periods Guarantee Periods for Renewals 3 to 10 years 1 year (3, 4, 5, 6 etc.) è You select the Initial Guarantee Period for the Single è We automatically apply the Accumulation Value to the 1- Premium. year Guarantee Period at the end of the Initial Guarantee Period, or each succeeding Guarantee Period, as applicable, until you give us alternative instructions. ¡ IMPORTANT NOTE: The Initial Guarantee Period is ¡ IMPORTANT NOTE: For Contracts issued in Illinois, limited to 5 years or less if the Owner is age 76 to 80. no renewals are permitted. See pages 14 and 21. The SEC has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense . NOT : FDIC/NCUA INSURED; A DEPOSIT OF A BANK; BANK GUARANTEED; OR INSURED BY ANY FEDERAL GOVERNMENT AGENCY. MAY LOSE VALUE . RIGHT TO EXAMINE AND RETURN THIS CONTRACT : You may return the contract within 10 days of its receipt (or longer as state law may require or when issued as a replacement contract). If so returned, we will promptly pay you the Accumulation Value, adjusted for any Market Value Adjustment, where permitted. See page 23. EXCHANGES : Your agent should only recommend an exchange (replacement) if it is in your best interest and only after evaluating your personal and financial situation and needs, tolerance for risk and financial ability to pay for the contract. We pay compensation to broker/dealers whose registered representatives sell the contract. See page 24. February 1, 2010 1 Contents Contents 2 Death Benefit after the Annuity Commencement Date 20 Summary  Contract Charges and Risk Factors 5 Annuity Payments and Annuity Plans 21 Surrender Charges 5 Annuity Payments 21 Risk Factors 5 Annuity Plans 21 ING Life Insurance and Annuity Company 6 Payments for a Period Certain 22 Organization and Operation 6 Payments for Life with a Period Certain 22 Life Only Payments 22 Regulatory Matters - the Company and the Industry 6 Joint and Last Survivor Life Payments 22 Insurance and Retirement Plan Products and Other Regulatory
